Citation Nr: 1341885	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to an increased evaluation for a cervical spine disability.

Entitlement to an increased evaluation for a right foot disability with residuals.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
INTRODUCTION

The Veteran had active duty from September 1992 to March 1995 and April 1998 to June 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued the Veteran's 10 percent rating for her cervical spine disability and 10 percent rating for her right foot disability with residuals.  The Veteran subsequently perfected an appeal to the Board.

The Veteran was afforded a personal hearing in August 2013 before the undersigned.  A transcript of the proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran attended a hearing before the undersigned Veteran's law Judge on August 2013 where she stated that both her right foot disability with residuals and her cervical spine disability had worsened since her last VA examination, which was in April 2007.  Specifically, after stating that she had started to take medication for pain relief of the last couple of years, she affirmatively answered when the undersigned Veteran Law Judge asked whether she was indicating that her disabilities had worsened since her last VA examination.  Additionally, the record indicates the Veteran has had a series of operations on her right foot since the April 2007 VA examination.  An examination to determine the current severity of the Veteran's neck and foot disabilities is thereby warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

While on Remand, an attempt should be made obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action: 

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2.  Afterwards schedule the Veteran for a VA examination to ascertain the severity and manifestations of her cervical spine disability and right foot disability with residuals.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should comment on the severity of the Veteran's service-connected cervical spine disability and right foot disability and discuss the effect of the disability on her occupational functioning and daily activities. 

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner for review.

3.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative with a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHEAL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


